Citation Nr: 9903215	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-31 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
occipital region of the scalp, classified as acne keloidalis 
nuchae/acne keloids. 

2.  Entitlement to service connection for residuals of 
bilateral foot blisters.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1987 to August 
1987, June 1988 to August 1988 and from February 1991 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied the 
appellant's claims for service connection for (1) acne 
keloidalis nuchae (also diagnosed as acne keloids) and (2) 
residuals of bilateral foot blisters.

In March 1998, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991). 

In May 1998, the case was remanded by the Board for an 
additional search for medical records and for a medical 
examination.  The requested development has now been 
completed and the Board is ready to proceed with the appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service personnel records revealed that he 
served on active duty from June 1987 to August 1987, from 
June 1988 to August 1988, and from February 1991 to July 
1991.

3.  The report of a June 1998 VA examination for skin 
diseases noted that the usual initial act that begins acne 
keloidalis is "[w]hen one cuts the hair very short."

4.  Through testimony herein, the veteran alleged that his 
skin disorder, affecting the occipital region of his scalp, 
first appeared in late 1988 or early 1989.  He also testified 
that this condition was aggravated during his final period of 
active duty service from February 1991 through July 1991.  

5.  The report of a periodic examination, dated January 1991, 
noted that the veteran's skin was normal.  Subsequent medical 
treatment reports, dated February 1991 through July 1991, 
showed repeated treatment for acne keloidalis nuchae.

6.  Post service medical treatment reports, beginning in 
December 1995, revealed treatment for a skin disorder, 
affecting the occipital region of the veteran's scalp, 
classified as acne keloidalis nuchae/acne keloids.

7.  Chronic bilateral foot blisters were not shown in 
service.

8.  A June 1990 treatment report noted the veteran's 
complaints of blisters on his feet "from ill fitting 
boots."  No follow-up treatment for this condition was 
indicated.

9.  Physical examinations performed in January 1991 and June 
1992 noted that the veteran's feet and lower extremities were 
normal.

10.  A post service medical treatment report, dated October 
1995, noted that the veteran had normal sensation and 
circulation in both feet.

11.  The veteran's most recent VA examination, dated June 
1998, noted a diagnosis of tinea, both feet.  There is, 
however, no medical opinion or other competent evidence 
linking this condition to the veteran's active duty military 
service. 

12.  The veteran has not presented a plausible claim for 
service connection for residuals of bilateral foot blisters.


CONCLUSION OF LAW

1.  A skin disorder, occipital region of the scalp, 
classified as acne keloidalis nuchae/acne keloids, was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998).  

2.  The appellant has not presented a well-grounded claim for 
service connection for residuals of bilateral foot blisters. 
38 U.S.C.A. §§ 101(16), 1110, 1112, 1131, 1137, 5107(a) (West 
1991); 38 C.F.R. § 3.303, 3.306(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary Considerations

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, on 
the basis of "aggravation," and on a "secondary" basis.  38 
U.S.C.A. §§ 101(16), 1110, 1131, 1153 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.310(a) (1998).  

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability that 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1997); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and (3) a nexus, 
or link, between the inservice disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).
II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
service personnel records revealed that he served in the Army 
National Guard of Mississippi from November 1986 through 
April 1992.  During this time, he served on active duty from 
June 1987 to August 1987, from June 1988 to August 1988, and 
from February 1991 through July 1991.  An enlistment 
examination, dated November 1986, noted a diagnosis of pes 
planus, moderate.  Other findings were essentially normal 
throughout.  

An April 1989 treatment report noted the veteran's complaints 
of lesions on the back of his head.  He indicated that he had 
been previously treated for this condition.  Objective 
examination revealed several small open lesions on the dorsal 
portion of the veteran's head.  The report concluded with an 
impression of folliculitis.  A treatment report, dated June 
1990, noted the veteran's complaints of blisters on his feet 
and bumps on his scalp.  Physical examination of the 
veteran's feet revealed blisters on the top of the feet, 
which had been there for one week.  The report listed the 
cause of the blisters as "ill fitting boots."  The report 
also noted that the veteran was prescribed medication for his 
furunculosis.  

In January 1991, the veteran was seen for a periodic 
examination.  The report of this examination noted that the 
veteran's skin, feet and lower extremities were normal.  In 
March 1991, the veteran sought treatment for bumps on the 
back and side of his head.  The report concluded with an 
impression of keloids secondary to folliculitis.  A 
subsequent medical treatment report, dated March 1991, noted 
the veteran's narrative history of bumps on the back and side 
of his head for the past four to five years.  The report 
noted the veteran's narrative history of having previously 
been treated for this condition while stationed in Panama.  
Physical examination revealed diffuse, scattered keloids on 
the back of the neck, hairline, and throughout the scalp.  An 
impression of acne keloidalis nuchae was noted.  A follow-up 
treatment report, dated April 1991, noted that the veteran's 
acne keloidalis nuchae was improving.  
In June 1991, the veteran underwent a demobilization 
examination.  The report of this examination noted that the 
veteran's skin, feet and lower extremities were normal.  A 
medical history report, completed at that time, noted that 
the veteran did not have any skin disease or foot trouble.  

A post service medical treatment report, dated October 1995, 
was received from J. Moore, M.D.  The report related 
primarily to a post service back injury incurred by the 
veteran.  Physical examination revealed, in pertinent part, 
that the veteran's feet exhibited normal sensation and normal 
circulation.  The report concluded with an impression acute 
myofascitis of the lumbar spine.  A follow-up treatment 
report, dated January 1996, noted the veteran's complaints of 
continued back pain.  

Medical treatment reports, dated December 1995 through 
November 1996, were submitted by the University of 
Mississippi medical center.  A December 1995 treatment report 
noted the veteran's complaints of keloid scars on the 
posterior aspect of his neck.  The veteran reported that this 
condition began five years earlier and had worsened in the 
past year.  Physical examination revealed a large keloid scar 
in the occipital region of the scalp, 12 centimeters long and 
4 centimeters wide in size.  An addendum to the December 1995 
treatment report noted that the veteran underwent a partial 
resection of the keloid scar.  A follow-up treatment report, 
dated December 1995, indicated that the veteran was treated 
for an infection following his keloid excision.  An April 
1996 treatment report revealed a recurrent large keloid on 
the posterior aspect of occiput, with no signs or symptoms of 
infection.  A treatment report, dated November 1996, noted 
that the veteran had a keloid formation, 13 centimeters long 
and 5 centimeters wide in size, on the back of his head.  The 
report noted that the veteran had undergone an excision at 
this spot before, but that the keloid returned as large as 
before.  

In March 1998, a hearing was conducted before the Board.  At 
the hearing, the veteran testified that he first developed 
acne keloids in late 1988 or the early part of 1989 while on 
active duty.  He stated, "[t]hat's what I believe I received 
it from, my helmet, because my hair was cut low and they 
started coming up around the latter part of '88 and the first 
part of '89."  The veteran noted that this condition 
intensified during his final period of active duty service 
from February 1991 through July 1991.  He reported that he 
was treated with four different medications for his acne 
keloids during his service and that he has remained on two of 
those medications ever since.  As for his foot blisters, the 
veteran stated that "I only had problems with blisters 
during training.  They are not giving me too much problem now 
but only during training did I have problems with the foot 
blisters."  The veteran indicated that he is not having any 
current problems with foot blisters.  He also indicated, 
however, that the blisters did leave scars.  

In June 1998, a VA examination for skin was conducted.  The 
report of this examination noted the veteran's narrative 
history of blisters on his feet from basic training.  
Physical examination of the feet revealed tinea of both feet 
and toenails.  The examining physician noted that "[i]t is 
impossible to say for sure how this is related to the 
blisters on his feet in 1987.  The blisters on his feet could 
have been friction caused blisters or they could have been 
caused by fungus.  What I am seeing today is definitely tinea 
or fungus."  As for his scalp problem, the examination 
report noted the veteran's narrative history of a skin 
problem beginning in the early part of 1990.  Physical 
examination revealed massive occipital scalp swelling, 
folliculitis and acne keloid.  The examining physician then 
indicated:

It is hard to relate this directly to the 
service.  When one cuts the hair very 
short this is usual initial act that 
begins acne keloidalis.  This was not 
particularly related to that since it 
didn't begin until two years later.  So, 
one cannot say for sure that this is 
related to being in the service.  
III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Veterans Appeals (the Court).  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  Furthermore, as the 
Court has pointed out, the Board may not base a decision on 
its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

A.  Service Connection for Skin Disorder, Occipital Scalp.

The appellant's claim for service connection for a skin 
disorder, occipital region of the scalp, classified as acne 
keloidalis nuchae/acne keloids, is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he 
has presented a claim which is plausible.  See Savage v. 
Gober, 10 Vet. App. 489 (1998).  All relevant facts have been 
properly developed and no further assistance to the appellant 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The veteran in this case is essentially claiming that he 
developed a skin disorder effecting the occipital region of 
his scalp during his active duty service.  Accordingly, the 
determinative issues presented by this claim are: (1) whether 
the veteran sustained or aggravated a chronic skin disorder, 
occipital region of the scalp, during his active duty 
service; (2) whether he has any current skin disorder; and if 
so, (3) whether the current disability is etiologically 
related to his active duty service.  The Board concludes that 
medical evidence is needed to lend plausible support to all 
three issues presented by this claim because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); see also Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-94 
(1992).

After a thorough review of the veteran's claims file, the 
Board finds that the evidence is in relative equipoise as to 
the merits of the veteran's claim for service connection for 
a skin disorder, occipital region of the scalp, classified as 
acne keloidalis nuchae/acne keloids.  Accordingly, the 
benefit of the doubt in resolving the issue is to be given to 
the veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1997).  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Under the circumstances presented by this case, the Board 
finds that the veteran has shown the requisite continuity of 
symptomatology after discharge required to support his claim.  
38 C.F.R. § 3.303(b) (1998).  Moreover, there is evidence in 
the record suggesting that the veteran's skin disorder of the 
occipital region was incurred in or aggravated during the 
veteran's active duty service.  The Board finds the veteran's 
statements regarding the initial manifestations of his skin 
disorder of the occipital region to be credible.  The 
veteran's June 1998 VA skin examination noted that "[w]hen 
one cuts the hair very short this is usual initial act that 
begins acne keloidalis."  At the hearing conducted herein, 
the veteran testified that he first developed acne keloids in 
late 1988 and the early part of 1989 while on active duty.  
He also stated that it was his belief that this condition was 
the "from, my helmet, because my hair was cut low."  A 
March 1991 treatment report noted that the veteran was 
treated for acne keloidalis nuchae and that he had incurred 
this condition four to five years earlier while in Panama.  
Accordingly, the evidence of record indicates that the 
veteran's skin disorder appeared shortly after his period of 
active duty service from June 1988 through August 1988.  More 
importantly, the evidence of record suggests a causal 
relationship between the veteran's skin disorder and his 
period of active duty service. But see Sacks v. West, 11 Vet. 
App. 314 (1998).  

Even if the Board declined to accept the possible link 
between the veteran's skin disorder of the occipital region 
and his hair style during his period of active duty service 
ending August 1988, the veteran also argued that this skin 
disorder was aggravated during his final period of active 
duty service from February 1991 through July 1991.  A 
periodic examination, dated January 1991, noted that the 
veteran's skin was normal.  Thereafter, a March 1991 
treatment report noted a diagnosis of acne keloidalis nuchae.  
Subsequent active duty medical reports revealed continuing 
treatment for this condition.  Accordingly, the evidence of 
record does show an aggravation of this skin disorder.  

Under these circumstances, the Board finds that the veteran's 
testimony, the medical evidence obtained herein by the RO, 
and the lack of any evidence contradicting the findings noted 
herein, places the evidence in equipoise with regard to the 
cause-and-effect relationship between the veteran's active 
duty service and his current skin disorder of occipital 
region of the scalp. 38 C.F.R. § 3.102 (1998).  Where there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving that issue shall be given to the appellant.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).  Accordingly, 
the Board concludes that service connection is warranted for 
a skin disorder, occipital region of the scalp, classified as 
acne keloidalis nuchae/acne keloids. 

B.  Service Connection for Bilateral Foot Disorder, Including 
Tinea.

The veteran in this case is essentially claiming that he has 
residuals of bilateral foot blisters.  Accordingly, the 
determinative issues presented by this claim are: (1) whether 
the veteran sustained chronic bilateral foot blisters during 
his active duty service; (2) whether he has any current 
bilateral foot disorders; and if so, (3) whether the current 
disability is etiologically related to his active duty 
service.  The Board concludes that medical evidence is needed 
to lend plausible support to all three issues presented by 
this claim because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-94 (1992).

The Board notes that the veteran's most recent VA examination 
for skin, dated June 1998, contained, in pertinent part, a 
diagnosis of tinea of both feet.  The remaining issues 
presented by this claim must, however, be answered in the 
negative.

After a thorough review of the veteran's claims file, the 
Board concludes that the evidence of record does not show 
that the veteran incurred chronic foot blisters during his 
active duty service.  A June 1990 treatment report noted that 
the veteran was treated for blisters on his feet for the past 
week "from ill fitting boots."  No follow-up treatment for 
this condition was indicated in the veteran's claims file.  
Moreover, subsequent physical examinations, performed in 
January 1991 and July 1991, noted that the veteran's feet and 
lower extremities were normal.  A post service medical 
treatment report, dated October 1995, noted that the 
veteran's feet exhibited normal sensation and circulation.  
Thus, although he was treated for foot blisters in June 1990, 
the record indicates that this was an acute and transitory 
condition that resolved with treatment.

A review of the evidence of record also fails to show any 
nexus between the veteran's current bilateral foot disorder, 
tinea or fungus, and his active duty service.  As noted 
above, the veteran's June 1998 VA examination noted that 
"[w]hat I am seeing today is definitely tinea or fungus."  
There is, however, no competent medical evidence indicating 
that this condition is related to a disease or injury 
incurred or aggravated during the veteran's active duty 
service.  The veteran's lay statements that his current 
bilateral foot disorder is related to his active duty service 
is not competent evidence to support a finding on a medical 
question requiring special experience or special knowledge.  
His statements as to medical diagnosis are not competent 
evidence that would render his claim well grounded. See 
Espiritu, 2 Vet. App. at 494-495; Tirpak, 2 Vet. App. at 611.  
Moreover, there is no evidence linking the veteran's current 
bilateral tinea to his treatment for blisters in June 1990.

Based upon the foregoing, the Board concludes that the 
veteran has failed to meet his initial burden of presenting 
evidence that his claim for service connection for residuals 
of bilateral foot blisters is well grounded. See Rabideau v. 
Brown, 2 Vet. App. 141 (1992).  Under these circumstances, 
the claim for service connection for residuals of bilateral 
foot blisters, is denied. Edenfield v. Brown, 8 Vet. App. 384 
(1995) (en banc).

Where the veteran has not met this burden, the VA has no duty 
to assist him in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); Rabideau, 2 Vet. App. at 
144 (where the claim was not well grounded, VA was under no 
duty to provide the veteran with an examination).  However, 
where a claim is not well grounded it is incomplete, and 
depending on the particular facts of the case, VA may be 
obliged under 38 U.S.C.A. § 5103(a) to advise the claimant of 
the evidence needed to complete his application.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the appellant has not put VA on notice 
of the existence of any additional evidence that, if 
submitted, could make his claim well grounded.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).

The veteran's representative has argued that VA has expanded 
its duty to assist the claimant by provisions in its manual 
M21-1, and that the Board should determine whether the RO has 
followed the guidelines therein and remand the appeal for 
further development if the RO has not followed such 
guidelines.  This manual is not supposed to be a substantive 
rule, see Fugere v. Derwinski, 1 Vet. App. 103, 106 (1990).  
The representative has not cited to a decision of the United 
States Court of Veterans Appeals that holds that the cited 
portions of M21-1 are substantive rules.  Consequently, the 
Board finds no basis upon which to comply with the 
representative's request in this regard.


ORDER

Entitlement to service connection for a skin disorder of 
occipital region of the scalp, classified as acne keloidalis 
nuchae/acne keloids, is granted.

Because it is not well grounded, the veteran's claim for 
service connection for residuals of bilateral foot blisters 
is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 13 -
